DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
The claim amendment dated 03/12/2021 has now been entered.  Claims 1, 8, and 10-14 were amended.  Claims 2, 6, 7, and 9 are cancelled claims.  Claims 1, 3-5, 8, and 10-22 are pending.
Previous rejections over now cancelled claims are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274) in view of Kawamura et al. (US 2013/0313538).


    PNG
    media_image1.png
    152
    222
    media_image1.png
    Greyscale
.
Specific derivatives of the formula (1) include at least the following (see par. 33):

    PNG
    media_image2.png
    264
    226
    media_image2.png
    Greyscale
Compound 1-50, p. 5 (same as instant compound “1-4” of clm. 10)

    PNG
    media_image3.png
    176
    291
    media_image3.png
    Greyscale
Compound 1-1050, p. 6 (same as instant “1-17” of clm. 10).
The formula (1) material may be used as dopant material in a light emitting layer (see par. 119).  Host material may be present in an amount of 50-99.999% by weight (see par. 118, p. 116).  Host material is taught to teach materials including anthracene derivatives (see par. 120), although Hatakeyama et al. appears silent with respect to teaching specific anthracene derivatives 

    PNG
    media_image4.png
    136
    340
    media_image4.png
    Greyscale
(see Kawamura et al. page 54, second compound from top).  The anthracene derivatives are host materials for an emitting layer (see par. 96).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a host anthracene derivative as taught by Kawamura such as the above shown compound from page 54 as an anthracene derivative host material for a device according to Hatakeyama et al., because one would expect the compound(s) as taught by Kawamura to be similarly functional as host material in the Hatakeyama et al. device as Hatakeyama et al. states anthracene host derivatives are suitable as host material for a light emitting layer.  One would expect to achieve an operational device comprising the known, functional materials according to Hatakeyama and Kawamura with a predictable result and a reasonable expectation of success.
	Regarding claims 12, 14, and 15, Hatakeyama et al. teaches the amount of host material in a light emitting layer may be an amount of 50-99.999% by weight (see par. 118, p. 116).  
Regarding claim 13, the Hatakeyama et al. compounds 1-50 and 1-1050 discussed above are the same as compounds within the instant Formula 1 definition and accordingly, are considered to have same properties (i.e., capability of thermally activated delayed fluorescence).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Regarding claim 16, Hatakeyama et al. teaches a light emitting layer may be 20 nm thick (= 200 angstroms) (see Hatakeyama et al. par. 602).
Regarding claims 17-18, the functional layers of an organic light emitting device are taught by Hatakeyama et al. (see par. 262).
Regarding claim 19, Hatakeyama et al. teaches a hole transport layer may comprise an amine compound (see Hatakeyama par. 114).  Regarding claim 20, a dopant may be further included (see par. 115). Applicant discloses material “TCNQ” or F4TCNQ are preferred p-dopants and Hatakeyama et al. discloses these dopant compounds (see par.115).
Regarding claim 21, Hatakeyama et al. teaches electron transporting material including nitrogen-containing rings such as pyridine (see par. 206-207).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274) in view of Kawamura et al. (US 2013/0313538), and in further view of Lee (US 2014/0042394 A1).
Hatakeyama et al. and Kawamura et al. are relied upon as set forth above for the rejection of claim 1.
Hatakeyama et al. discloses a light emitting device, but does not specifically discuss connecting the device to a thin film transistor.  In analogous art, Lee discloses display devices which include a thin film transistor including a source electrode, active layer, and drain electrode connected to a light emitting device (see abstract, par. 10).  It would have been obvious to one of .

Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
Applicant argues on page 27 of the remarks that claim 1 has been amended to substantially incorporate the features of previous claims 7 and 9.  The office notes the amendment is not persuasive to overcome the obviousness rejection, because the features of claims 7 and 9 were previously rejected and not indicated as containing allowable subject matter.  Applicant alleges the previously provided evidence of unexpected results is commensurate in scope with the presently claimed embodiments.  The office maintains the provided evidence is not sufficient to show evidence of unexpected results across the breadth of claimed subject matter.
Applicant has previously alleged (arguments received 03/12/2021) unexpected, improved results set forth in specification Table 1. The office submits the experimental data is not sufficient to establish improved results over the breadth of claimed subject matter. The only comparative test with an "inventive" boron compound of Formula 1 and a different anthracene In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).) Also, applicant has argued Hatakeyama teaches compounds the same as the compounds of the Comparative Example 1, but in response, the office submits the teachings of Hatakeyama are not limited to only those two compounds. Per MPEP 2123, the prior art reference is considered relevant for all the reference contains.
Further, MPEP 716.02(d) states with respect to unexpected results “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).”

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Organic Electronics, 43, (2017), pages 105-111 teaches anthracene derivatives comprising two dibenzofuran groups (see Scheme 1, page 106).
SID 2019 Digest, Vol. 50, Issue 1, pages 1924-1927 teaches boron emitter compounds and anthracene derivatives (see Figure 1, page 1924).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786